Simmons, C. J.
1. Under the decision in Sanner v. Shivers, 76 Ga. 335, the monthly wages of a locomotive engineer are exempt from- process of garnishment. Under Swift Mfg. Co. v. Henderson, 99 Ga. 136, it is not necessary that the laborer should be paid according to the time he works, in ’ order to claim an exemption, but he may be paid upon the basis of the amount of work done.
2. Where,' therefore, a locomotive engineer is employed by a railroad company and is paid by it monthly, according to the number of miles he has run his locomotive during the month, the wages thus earned are exempt from process of garnishment. Smith v. Walker, 119 Ga. 615.
3. This decision does not conflict with that in Moore v. Hendry, 111 Ga. 863. In that case there was a contract between the garnishee and the defendant that the latter should do a definite amount of work, and should be paid at stated intervals for such of the work as he had completed, and there was no obligation on the part of the defendant to do the work himself, but he might have it done by another. He was an independent contractor, and not an employee or day laborer. Judgment affirmed.

All the Justices concur.